Citation Nr: 0617939	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder, to include bipolar disorder, and, if so, whether 
entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which reopened and denied a claim for a 
psychiatric disorder, to include bipolar disorder. Regardless 
of the RO's decision to reopen the claim, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The veteran testified before the RO in July 2003 and before 
the Board in March 2006.  Transcripts of both hearings are 
associated with the claims file.  At the 2006 hearing, the 
undersigned reviewed the claims file and advised the veteran 
that since his substantive appeal in 2003 clearly stated that 
he was only pursuing the psychiatric claim, no other issues 
had been perfected for appeal to the Board.

In July 2003 the veteran submitted a claim for service 
connection for sinusitis.  On review of the record, it 
appears that the claim has not been adjudicated by the RO.  
The matter is REFERRED to the RO.  

The issue of service connection for an acquired psychiatric 
disorder, to include bipolar disorder, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  A May 1981 Board decision denied service connection for 
an acquired psychiatric disorder, finding, in essence, that 
the facts showed, not an acquired psychiatric disorder, but a 
personality disorder that could not be service connected 
under the law.

2.  Evidence received since the May 1981 decision includes 
private psychiatric records diagnosing the veteran with 
bipolar disorder; some of the new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder, may be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to 29 August 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit final appellate review of the petition to reopen 
addressed on the merits below.  As the determination below 
represents a grant of the petition, a detailed discussion of 
the impact of the VCAA on this appeal is not necessary.  In 
view of the outcome, any deficiencies in such notice or 
assistance have not prejudiced the veteran.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds Mayfield v. Nicholson, No. 05-7157 
(U.S. Fed. Cir. April 5, 2006); Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

II. Petition to Reopen Claim for an Acquired Psychiatric 
Disorder, to include Bipolar Disorder.

The veteran brought his initial claim for service connection 
for a psychiatric disorder in April 1980.  In June 1980, the 
RO denied service connection on the grounds, essentially, 
that the disorder could not be service connected as a matter 
of law.  A May 1981 Board decision affirmed the RO's 
decision.  The May 1981 decision is final.  38 U.S.C.A. 
§ 7104.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  The 
current standard for "new and material" evidence was 
incorporated into the amendments to 38 C.F.R. § 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) and only apply to claims to 
reopen a finally-decided claim received on and after 29 
August 2001.  As the present petition was initiated in 
November 2000, it must be considered under the provisions of 
38 C.F.R. § 3.156(a), in effect prior to 29 August 2001.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).


When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The medical evidence of record at the time of the prior 
denial consisted of the December 1969 inservice psychiatric 
evaluation of the veteran, the records relating to his 
admittance to the VA hospital in 1979, and the report of an 
examination by VA to establish whether the veteran had a 
service connectable disorder.  On review of those records, 
the RO and the Board concluded that the evidence showed only 
a passive-aggressive personality disorder.  Such disorders 
are not subject to service connection under 38 C.F.R. 
§ 3.303(c).  No evidence of an acquired psychiatric disorder 
was found.  

Since the 1981 Board decision, the veteran has submitted 
numerous records from VA and private doctors.  Most notable 
among these submissions is the treatment record of the 
veteran from D.C., the veteran's psychiatrist for several 
years.  D.C. changed the veteran's diagnosis from passive-
aggressive personality disorder to bipolar disorder in March 
1998.  N.K. agreed with this diagnosis in January 2001.  

The evidence associated with the veteran's claims file 
subsequent to the May 1981 decision is new and material.  The 
"new" evidence was not in existence at the time of the 
final denial, and is neither cumulative nor redundant of 
evidence in the file at the time of the May 1981 denial.  The 
additional evidence offers evidence of a psychiatric disorder 
for which service connection may be granted.  Therefore, the 
new evidence is material, in that it relates to the matter on 
appeal, and thus, so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  Accordingly, the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, is reopened.


ORDER

The appeal to reopen a claim of service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
is granted.


REMAND

The veteran has a current diagnosis of bipolar disorder and 
his record reveals that he was recommended for administrative 
discharge by reason of a diagnosis of a personality disorder.  
The December 1969 diagnosis of a personality disorder was 
made on the basis of a single interview with the veteran.  
The veteran has also submitted evidence of an admission to a 
mental hospital in August 1970.  The hospital discharge 
summary indicates that the veteran's diagnosis was a 
personality disorder.  There is also some indication by N.K. 
that the veteran still has a personality disorder.  The 
current bipolar diagnosis was made in the course of several 
years of treatment.  The record contains no evidence 
regarding whether the veteran's current bipolar disorder was 
incurred or aggravated inservice.  A VA examination has not 
yet been ordered to investigate the etiology of the bipolar 
disorder and the possibility of a relationship between the 
current disability and service.  


The Board notes that this claim has been pending for some 
time.  The veteran testified at his March 2006 Board hearing 
that he has sought psychiatric treatment from the VA for the 
last four years.  The most recent records should be added to 
the claims file.  Also, he stated that he began seeking VA 
outpatient psychiatric treatment on a few occasions prior to 
the first VA hospitalization, which occurred in 1979.  Those 
hospitalization records, as well as ones dated in 1982, are 
in the file, but the outpatient records in the file start in 
1986.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
additional VA medical records must be made since it appears 
the evidence is not currently complete.  

Furthermore, VA's notice obligations under the VCAA have not 
yet been met for this claim.  The veteran has not been asked 
to supply any relevant evidence in his possession as required 
by Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development required by 
the VCAA is completed, in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and any interpretative Court 
decisions.  The veteran and his 
representative should have the opportunity 
to respond.

2.  The RO should obtain the veteran's 
psychiatric treatment records from the 
Oklahoma City VA Medical Center dated:
*	from 1976 to 1986, and
*	from 2003 to the present.

3.  After obtaining the VA treatment 
records, to the extent available, the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's psychiatric 
disorder.  

The veteran's claims folder must be 
reviewed by the examiner.  The examiner 
should be asked to review and discuss all 
records of psychiatric disorders and, 
thereafter, to provide a medical opinion 
as to whether it is at least as likely as 
not that the veteran's current bipolar 
disability is related to any aspect of his 
period of active service.  Particular note 
should be made of the veteran's 
personality disorder and the relationship, 
if any, of that to his current bipolar 
disorder.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

4.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


